Citation Nr: 9923295	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
removal of right submandibular gland, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for status post 
submandibular gland excision with a scar, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1967 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted service connection for residuals 
of removal of the right submandibular gland and assigned a 
noncompensable evaluation from December 27, 1993, the date 
the veteran filed his claim.  

The appeal was remanded by the Board in April 1997.  A March 
1999 RO decision assigned a 10 percent evaluation for 
residuals of removal of right submandibular gland from 
December 27, 1993, and a separate 10 percent evaluation for 
status post right submandibular gland excision with a scar 
from December 27, 1993.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claims for increased evaluations for residuals of 
removal of right submandibular gland and status post right 
submandibular gland excision with a scar are plausible.  

3.  The residuals of removal of right submandibular gland are 
manifested by numbness of the skin, but limitation of 
temporomandibular articulation to 40 millimeters or lateral 
excursion to 4 millimeters are not demonstrated and there is 
no interference with mastication or speech.  

4.  The veteran's service-connected status post right 
submandibular gland excision with a scar is adherent to 
deeper layers, but does not limit the function of any part 
and is not more than moderately disfiguring.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to increased ratings for 
residuals of removal of right submandibular gland and status 
post right submandibular gland excision with a scar are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of removal of right submandibular gland have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
8207 (Diagnostic Code 9905 prior to and from February 17, 
1994) (1998).  

3.  The criteria for an evaluation greater than 10 percent 
for status post right submandibular gland excision with a 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 7800, 7803, 
7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim. 
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations and a personal hearing, and 
treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claims, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of dental disorders was changed, 
effective February 17, 1994.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), it was held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), it was 
held that new rating criteria could not have retroactive 
application.  Therefore, in this case, the Board has 
evaluated the veteran's service-connected residuals of 
removal of right submandibular gland under the old applicable 
dental rating criteria both prior to and from February 17, 
1994, and under the new applicable dental rating criteria as 
well, from February 17, 1994.  

The record reflects that the October 1994 rating decision 
appealed was the initial rating granting service connection 
for the veteran's residuals of removal of right submandibular 
gland.  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

Prior to February 17, 1994, Diagnostic Code 9905 provided 
that any definite limitation of temporomandibular 
articulation motion interfering with mastication or speech 
warranted a 10 percent evaluation.  A review of the record 
reflects that there is neither competent medical evidence nor 
statements by the veteran that indicate that he has any 
difficulty with mastication or with speech and the report of 
the December 1997 VA examination reflects diagnoses including 
no noted difficulty in speaking, chewing, or swallowing.  
While the examiner referred to right lateral excursion as 
being 6 millimeters and fairly normal, there is no competent 
medical evidence that reflects that the veteran experiences 
any definite limitation of motion of temporomandibular 
articulation that interferes with mastication or speech.  
Therefore, a preponderance of the evidence is against a 
compensable evaluation for the veteran's service-connected 
residuals of removal of right submandibular gland under 
Diagnostic Code 9905, prior to February 17, 1994.  

Diagnostic Code 9905 from December 17, 1994, provides that 
limitation of temporomandibular articulation of the inter-
incisal range from 31 to 40 millimeters warrants a 10 percent 
evaluation, and limitation of range of lateral excursion from 
0 to 4 millimeters warrants a 10 percent evaluation.  The 
report of the December 1997 VA examination records the 
veteran's inter-incisal range of motion of temporomandibular 
articulation as being to 47 millimeters without pain.  The 
lateral excursion was recorded as 8 millimeters to the left 
and 6 millimeters to the right.  While the veteran has 
indicated that he occasionally has his jaw lock open when he 
yawned with relief by massage, there is no competent medical 
evidence that this results in any loss of functional ability.  
Therefore, a preponderance of the evidence is against a 
compensable evaluation for the residuals of removal of right 
submandibular gland under Diagnostic Code 9905 from February 
17, 1994.  

The report of the December 1997 VA examination notes that 
there was mild anesthesia to the skin over the right lower 
border of the mandible and the veteran was able to feel dull 
pressure, but was unable to discriminate between sharp or 
dull touching.  The exam reflects that there was no noted 
seventh nerve deficit.  The diagnoses included numbness to 
the skin of the right border of the mandible of an area of 
approximately 2 by 6 centimeters.  

Diagnostic Code 8207 provides that, for paralysis of the 
seventh facial cranial nerve that is incomplete and moderate, 
a 10 percent evaluation will be assigned.  Where the 
paralysis is incomplete and severe, a 20 percent evaluation 
will be assigned.  Although the record reflects that there 
was no noted seventh nerve deficit, by analogy, the Board 
concludes that the numbness and pain experienced by the 
veteran may be related to incomplete paralysis of the seventh 
cranial nerve.  The record reflects that the veteran is 
unable to distinguish between sharp or dull touching, but he 
is able to feel touching and the competent medical evidence 
has described his sensory loss as mild anesthesia.  The 
veteran has offered testimony with respect to numbness, but 
there is no competent medical evidence which reflects that 
this numbness is severe and competent medical evidence 
reflects that the veteran continues to have some sensory 
feeling and describes the sensory loss as mild.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent for moderate incomplete paralysis.  

The veteran's status post right submandibular gland excision 
with a scar has been granted a separate 10 percent 
evaluation.  Diagnostic Code 7800 provides that for scars of 
the head, face or neck, that are slightly disfiguring, a 
noncompensable evaluation will be assigned.  Scars that are 
moderately disfiguring warrant a 10 percent evaluation and 
scars that are severely disfiguring, especially if producing 
a marked and unsightly deformity of eyelids, lips, or 
auricles warrant a 30 percent evaluation.  Diagnostic Code 
7803 provides that scars that are superficial, poorly 
nourished, have repeated ulceration, warrant a 10 percent 
evaluation.  Diagnostic Code 7804 provides that scars that 
are superficial, tender and painful on objective 
demonstration, warrant a 10 percent evaluation.  Diagnostic 
Code 7805 provides that other scars will be rated on 
limitation of function of the part affected.  

There is no competent medical evidence which reflects that 
the scar results in limitation of function of any part and a 
10 percent evaluation, the maximum schedular evaluation has 
been assigned under either Diagnostic Code 7803 or Diagnostic 
Code 7804.  There is neither competent medical evidence or 
lay testimony which reflects that the veteran's residual scar 
is more than moderately disfiguring.  The record reflects 
that the scar is 6 centimeters in length, but there is no 
competent medical evidence that it produces marked or 
unsightly deformity.  Accordingly, a preponderance of the 
evidence is against an evaluation greater than 10 percent for 
status post right submandibular gland excision with a scar.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration on an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  



ORDER

An increased rating for residuals of removal of right 
submandibular gland is denied.  

An increased rating for status post right submandibular gland 
excision with a scar is denied.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

